DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenard et al. (U.S. Publication No. 2010/0032793).
Regarding claim 9, Guenard teaches a support for a semiconductor structure, comprising:
a base material (Fig. 1E, substrate 5/4);
a crystalline semiconductor material (Fig. 1E, layer 3, see paragraphs [0033]-[0036])  comprising a relaxed continuous material (see paragraph [0035]) having a defined lattice parameter (it is inherent that the layer 3’ has a lattice parameter because it is used to lattice match the LED material growth, Fig. 1E) adjacent to the base material (see Fig. 1A, layer 3 is adjacent substrate 5/4)  the crystalline semiconductor material comprising:
islands (see Fig. 1D, islands 3’) adjacent to the base material; and
a covering material (Fig. 1E, covering material 6) separating individual islands from one another (see Fig. 1E, covering material 6 extends islands out to be completely separated from one another), the covering material comprising a material composition substantially the same as a material composition of the islands (see paragraph [0058]).

Regarding claim 12, Guenard teaches the support of claim 9, wherein the crystalline semiconductor material is bonded to the base material with an adhesive (Fig. 1D, base 5, adhesive 4).

Regarding claim 13, Guenard teaches the support of claim 9, wherein the relaxed continuous material of the crystalline semiconductor material comprises an at least partially relaxed strained material layer (see Abstract).

Regarding claim 15, Guenard teaches a wafer for an optoelectronic device, comprising:
a support structure (Fig. 1D, support 5);
a crystalline semiconductor material (Fig. 1D, material 3’) mounted on the support structure, the crystalline semiconductor material comprising a relaxed continuous material (see paragraph [0035]) having a defined lattice parameter (it is inherent that the layer 3’ has a lattice parameter because it is used to lattice match the LED material growth, Fig. 1E) and comprising at least partially relaxed islands (see Fig. 1D, islands 3’) separated from one another by a covering material (covering material 4).

Regarding claim 16, Guenard teaches the wafer of claim 15, further comprising a bonding material (bonding material 4) between the support structure and the crystalline semiconductor material (Fig. 1D).

Regarding claim 17, Guenard teaches the wafer of claim 16, wherein the at least partially relaxed islands directly contact the covering material and the bonding material (see Fig. 1D, covering material 4 is portion between different islands, bonding material 4 is portion between islands and substrate 5).

Regarding claim 19, Guenard teaches the wafer of claim 15, wherein the crystalline semiconductor material comprises InGaN (see paragraph [0034]) suitable for fabrication of one or more of a light-emitting device, an electronic device, and an optoelectronic device (see paragraph [0038]).

Regarding claim 20, Guenard teaches the wafer of claim 15, wherein the relaxed continuous material of the crystalline semiconductor material is configured to serve as a host for an electroluminescent layer (Fig. 1E, layer 6) that emits directly at a selected wavelength of the electromagnetic radiation spectrum (paragraph [0038] and [0029], targeting green and blue wavelength).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (WO 2011/090581).
Regarding claim 1, Yan teaches a support for a semiconductor structure, comprising:
a substrate (Fig. 2, substrate 200) comprising a base carrier (200) and a bonding material (layer 210 bonds the substrate 200 to REL 215) overlying the base carrier; and
a semiconductor material (layers 215-240) overlying the bonding material, the semiconductor material comprising a relaxed continuous material (strain balancing layer 220) having a defined lattice parameter within a range of from about 3.22 A to about 3.31 A (see page 20, line 8, lattice constant of 3.192-3.331; and see MPEP 2144.05(I), claimed range is entirely within the disclosed range).

Regarding claim 2, Yan teaches the support of claim 1, wherein the relaxed continuous material of the semiconductor material exhibits the defined lattice parameter comprising one or more of about 3.22 A, about 3.27 A, and about 3.31 A.
Yan teaches that the lattice constant of the strain balancing layer is 3.192-3.331, but does not specifically teach the claimed values.  However, Yan further teaches that the amount of indium used in the active layers decides the color of the LED (see page 8, lines 15-25), and that the amount of indium used in the active layer decides the lattice constant of the strain balancing layer because they should be lattice matched  (see page 20, lines 1-14).  It would have been obvious to a person of skill in the art at the time of the effective priority date that the non-critical specific lattice constant could have been optimized through routine experimentation or calculation to be one of 3.22, 3.27 or 3.31 angstrom because this would have been directly related to the color the LED emitted.  See MPEP 2144.05(II)(A).

Regarding claim 3, Yan teaches the support of claim 2, wherein a value of the defined lattice parameter is within about 0.5% of a target value of the defined lattice parameter (see page 10, lines 16-20, target lattice constant is reached).

Regarding claim 4, Yan teaches the support of claim 1, wherein the base carrier comprises one or more of silicon, silicon carbide, and sapphire (see page 15, lines 23-25).

Regarding claim 5, Yan teaches the support of claim 1, wherein the semiconductor material comprises a crystalline InGaN layer (see Fig. 4a, strain balancing layer 420 is InGaN).

Regarding claim 8, Yan teaches the support of claim 1, wherein the semiconductor material is configured to receive electroluminescent layers of nitride-based light-emitting diodes emitting in one or more of a blue domain, a green domain, and a red domain of the electromagnetic radiation spectrum (see page 8, lines 15-25 and page 20, lines 5-6, 2-30% In content corresponds to blue or green light).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Guenard.
Regarding claim 6, Yan teaches the support of claim 1, but does not teach wherein the relaxed continuous material of the semiconductor material comprises islands separated from one another by an additional semiconductor material.
However, Guenard teaches a method of forming a relaxed layer (Guenard Fig. 1A-D, relaxed layer 3’) for InGaN semiconductor growth (paragraph [0058]), wherein the relaxed layer is formed in islands (see Fig. 1D-E).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the relaxation layer of Yan could have been formed in islands as taught by Guenard because Guenard teaches that the islands reduce the chance of buckling during the relaxation treatment (see Guenard paragraph [0007]).

Regarding claim 7, Yan in view of Guenard teaches the support of claim 6, wherein the additional semiconductor material directly contacts surfaces of the islands to provide a coalesced material of the relaxed continuous material of the semiconductor material.


Claims 10-11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guenard in view of Yan.
Regarding claim 10, Guenard teaches the support of claim 9, but does not teach wherein the crystalline semiconductor material comprises InGaN having a concentration of indium within a range of from about 8% to about 20%.
However, Yan teaches that an InGaN relaxation layer can have about 8-20% indium (see page 8, lines 15-25).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the relaxation layer could have had a indium content of 8-20% because Yan teaches that this is preferable for blue LEDs. 

Regarding claim 11, Guenard in view of Yan teaches the support of claim 10, wherein each of the islands and the covering material comprises InGaN (see Guenard Fig. 4a, strain balance 420 and LED 430 are InGaN; see Yan Fig. 1E, paragraph [0058], relaxation layer 3’ and active region 6 are InGaN), the covering material having substantially the same concentration of the indium as the islands (see Yan page 14, line 23-page 15, line 11; blue LED indium concentration in the active layer is 12-32%, blue LED indium concentration in strain balancing layer is 20-30%).

Regarding claim 14, Guenard teaches the support of claim 9, but does not teach wherein the crystalline semiconductor material has a thickness sufficient to provide the defined lattice parameter within a range of from about 3.22 to about 3.31 A.
However, Yan teaches that a relaxation InGaN layer for LED formation can have a lattice constant of 3.192-3.331 (see Yan page 20, line 8), and therefore inherently having a sufficient thickness to have a lattice constant of about 3.22 to about 3.31.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the lattice constant of the InGaN relaxation layer of Guenard could have had the same lattice constant because Yan teaches that this corresponds to an amount of indium that is necessary for various colors of LED, namely blue and green (see Yan page 8 and 20).

Regarding claim 18, Guenard teaches the wafer of claim 15, wherein the defined lattice parameter of the relaxed continuous material is within about 0.5% of one or more of about 3.22 A, about 3.27 A, and about 3.31 A.
However, Yan teaches that a relaxation InGaN layer for LED formation can have a lattice constant of 3.192-3.331 (see Yan page 20, line 8).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the lattice constant of the InGaN relaxation layer of Guenard could have had the same lattice constant because Yan teaches that this corresponds to an amount of indium that is necessary for various colors of LED, namely blue and green (see Yan page 8 and 20).  It would have further been obvious to a person of skill in the art at the time of the effective priority date that the non-critical specific lattice constant could have been optimized through routine experimentation or calculation to be one of 3.22, 3.27 or 3.31 angstrom because this would have been directly related to the color the LED emitted.  See MPEP 2144.05(II)(A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816